Citation Nr: 1741732	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  07-37 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for recurrent episodes of momentary loss of consciousness and blackouts, rated as 20 percent disabling from October 11, 2005, and as 40 percent disabling from November 10, 2007.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from February 1974 to February 1976 and from May 1976 to November 1977.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 Decision Review Officer Decision, in which the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), inter alia, granted service connection for recurrent episodes of momentary loss of consciousness and blackouts, and assigned that disability an initial 20 percent rating, effective from October 11, 1005.  The Veteran appealed the effective date assigned for the grant of service connection and the initial 20 percent rating the RO assigned.  

By rating decision dated June 2009, the RO increased the rating assigned the recurrent episodes of momentary loss of consciousness and blackouts to 40 percent, effective from November 10, 2007.  

By rating decisions dated December 2009 and May 2010, the RO determined that it had clearly and unmistakably erred in its June 2009 rating decision by assigning the recurrent episodes of momentary loss of consciousness and blackouts an increased 40 percent rating, effective the entire time period beginning on November 10, 2007.  The RO reduced the 40 percent rating to 20 percent, effective from August 1, 2010.  In a June 2010 rating decision, the RO determined that the December 2009 proposal to reduce the 40 percent rating to 20 percent should be effective September 1, 2010.

The Veteran testified in support of this appeal during a hearing held before the undersigned Veterans Law Judge in Washington, D.C., in January 2011.  The same month, the Board remanded the claim to the RO for additional development.  

In a June 2015 decision, the Board denied a rating in excess of 20 percent for the period from October 11, 2005 and in excess of 40 percent from November 10, 2007, and granted an initial 40 percent rating from August 1, 2010.  The Veteran appealed the ratings assigned to the United States Court of Appeals for Veterans Claims (Court), which in an October 2016 Memorandum Decision, vacated and remanded the matter.

In June 2015, the Board also denied the claim for an earlier effective date for the grant of service connection for recurrent episodes of momentary loss of consciousness and blackouts and remanded the claims of entitlement to a higher initial rating for tension headaches and entitlement to a total disability rating based on individual unemployability (TDIU).  The Agency of Original Jurisdiction (AOJ) has not completed the development of the remanded claims.  Therefore, these issues will be the subject of a separate decision, if not granted to the Veteran's satisfaction by the AOJ.

The Board notes that additional evidence, to include VA and private treatment records, was added to the record after the issuance of a December 2013 supplemental statement of the case (SSOC).  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration this additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The AOJ will have opportunity to review the additional evidence received on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that further development is needed prior to an adjudication of the Veteran's claim on the merits.

The Court's October 2016 Decision indicated that the Board did not adequately explain its finding that the Veteran merely suffered from minor seizures and thus the rating schedule for both the period rated by analogy and the period where there is a seizure diagnosis adequately contemplates the Veteran's disability picture.  

With regard to the Veteran's claim of entitlement to an evaluation higher than 20 percent disabling from October 11, 2005, and 40 percent disabling from November 10, 2007, remand is required to secure a VA examination assessing the current severity of the Veteran's seizure disorder.  A July 2016 VA treatment record reflects that the Veteran reported more frequent seizures.  The examiner at that time indicated that the impression was questionable seizure like episode versus syncopal episodes.  According to a May 2017 private neuropsychological record review, the private clinician stated that the Veteran's current level of seizure symptoms is severe with major episodes occurring at least twice per month.  The Veteran's last VA examination was in March 2011, more than 6 years ago.  As the Veteran's seizure symptoms have worsened since that time, a new VA examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  

The VA examiner should also clarify whether the Veteran has major and/or minor seizures. 

While on remand, updated VA treatment records dated from July 2016 to the present from the VA Medical Centers (VAMCs) in Detroit and Ann Arbor that are not already associated with the record should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records regarding his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained to include records dated from July 2016 to the present from VAMCs in Detroit and Ann Arbor.

2.  Then, provide the Veteran with an appropriate examination to determine the nature and severity of the service-connected recurrent episodes of momentary loss of consciousness and blackouts.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

All pertinent findings and features of the Veteran's recurrent episodes of momentary loss of consciousness and blackouts, to specifically include the character and frequency of major seizures (characterized by generalized tonic- clonic convulsion with unconsciousness) and/or minor seizures (brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head or sudden jerking movement of the arms, trunk or head or sudden loss of postural control). 

The examiner should take into consideration the May 2017 private neuropsychological record review and reconcile any discrepancies regarding the characterization of the Veteran's seizures.

3.  After completing the above, and any other development as may be indicated, the AOJ should readjudicate the claim, to include consideration of all evidence added to the record since the December 2013 SSOC.  The AOJ should also consider whether an extraschedular rating is warranted.  If the benefits sought on appeal are denied, the AOJ must furnish to the Veteran and his attorney a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


